                                      Thomas C. McBride, LLC d/b/a
                                   McBRIDE LAW FIRM
                                               SUITE 101
                                         301 JACKSON STREET
                                        ALEXANDRIA, LA 71301
                                       TELEPHONE: (318)445-8800
                                       TELECOPIER: (318)445-8066
                                         www.tommcbridelaw.com



 THOMAS C. McBRIDE
 KATHRYN A. WILEY
 REBECCA A. McBRIDE
                                          January 8, 2020



United States Bankruptcy Court
Western District of Louisiana
300 Jackson Street
Alexandria, Louisiana 71301

               Re:    In Re: John Perry Hodges, Jr. and Ericka Dawn Hodges
                      USBC; WDLA; Case No. 17-80246; Chapter 13

Dear Sir/ Madam:

       Please be advised of the change of address for the debtor(s) in the above-referenced
matter. The new address for the debtor(s) is as follows:

                              Hodges, Ericka Dawn
                              204 N. 6th St.
                              Dodson, LA 71422


       Please correct the record to reflect this address.

       If you have any questions, please do not hesitate to contact me.

       With kindest regards, I am

                                               Yours truly,

                                               McBride Law Firm


                                               by: /s/Joie Johnson
                                                  Joie Johnson, Paralegal




  17-80246 - #111 File 01/08/20 Enter 01/08/20 15:04:50 Main Document Pg 1 of 1
